Citation Nr: 1223392	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-19 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction in rating for the residuals of adenocarcinoma of the prostate from 100 percent to 60 percent, effective May 1, 2010, was proper.

2.  Entitlement to a disability evaluation in excess of 30 percent for a depression disorder with posttraumatic stress disorder, claimed as a nervous condition, prior to October 20, 2010, on appeal from an initial grant of service connection.  

3.  Entitlement to a disability evaluation in excess of 50 percent for a depression disorder with posttraumatic stress disorder, claimed as a nervous condition, after October 19, 2010, on appeal from an initial grant of service connection.  

4.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for gynecomastia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from September 1970 to June 1973.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from rating decisions of August 2007, February 2010, and June 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the August 2007 action, the RO denied entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 for gynecomastia; the RO reduced the appellant's disability rating for the residuals of prostate cancer in the rating action of February 2010; and the RO granted service connection for a psychiatric disorder in the June 2010 rating action.  After service connection was granted for a psychiatric disorder, a 30 percent disability rating was awarded and effective date of July 28, 2008.  In each instance, the appellant was notified of those rating actions and he subsequently appealed those decisions.  

The record reflects that after the appellant appealed the assignment of a 30 percent disability rating for a psychiatric disorder, the RO, in a rating action issued in September 2011, awarded a 50 percent disability rating.  The effective date was determined to be October 20, 2010.  As this was not a fully grant of benefits since a higher rating may be assigned, this issue remains on appeal before the Board.  

In April 2011, the appellant proffered testimony before an RO Hearing Officer at the Jackson RO.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The issue of entitlement to compensation pursuant to 38 U.S.C. § 1151 for gynecomastia is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2009 rating decision, the RO proposed to reduce the disability evaluation for the appellant's service-connected residuals of prostate cancer from 100 percent to 60 percent; the RO promulgated that proposed reduction in a February 2010 rating decision, effective May 1, 2010.  

2.  The RO's decision to reduce the evaluation for residuals of prostate cancer from 100 percent to 60 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.
 
3.  The clinical signs and manifestations of the appellant's service-connected depressive disorder with PTSD produces moderate to severe symptoms that are productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks along with symptoms such as anxiety, irritability, sleeplessness, isolation, and depression.  It is not manifested by pronounced occupational and social impairment.  



CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected residuals of prostate cancer from 100 percent to 60 percent was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2011). 

2.  The criteria for a 50 percent disability rating, but no higher, for a depressive disorder with PTSD, on appeal from an initial grant of service connection, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 2.159, 3.321(b)(1), 3.1000, 4.130, Diagnostic Code 9435 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran, the appellant, or on their behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

I.  Reduction

In July 2006, the appellant submitted a claim for entitlement to service connection for prostate cancer secondary to the appellant's exposure to chemical dioxins.  After obtaining medical evidence showing that the appellant had been diagnosed with and treated for adenocarcinoma of the prostate, service connection was granted via a rating action of August 27, 2007.  A 100 percent disability rating was assigned, effective June 26, 2007.  The rating criteria used to evaluate the disorder was 38 C.F.R. Part 4, Diagnostic Code 7528.  The appellant was notified of that action and he contacted the RO asking that an effective date earlier than June 26, 2007, be assigned.  Upon further review, the effective date of the award was adjusted to April 25, 2007.  

The 100 percent disability rating remained in effective for the next two years, five months.  Then, in September 2009, the RO proposed to reduce the disability rating from 100 to 40 percent.  The appellant was notified of that proposal.  Five months later, in February 2010, the RO issued a rating action that effectuated the reduction.  Essentially, the RO found that the appellant was no longer suffering from or being treated for carcinoma of the prostate.  Instead, he was suffering from the symptoms and manifestations associated with the residuals of adenocarcinoma of the prostate.  As such, the RO concluded that the appellant's disability rating should be decreased accordingly.  

Following the publication of the February 2010 rating action, the appellant filed a notice of disagreement with respect to the reduction.  Further medical records were obtained and the RO adjusted the reduction in September 2011.  More specifically, the RO found that the evidence did not support a reduction from 100 to 40 percent but instead supported a reduction from 100 to 60 percent.  Although the RO adjusted the reduction, the appellant has continued his appeal.  

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims (Court) that the Veterans Claims Assistance Act of 2000 (VCAA), (West 2002) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with supplemental statements of the case and various notice letters have notified the appellant of any type of evidence needed to substantiate his claim. 

Pursuant to C.F.R. § 3.103(b)(2) (2011), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2) (2011).  When a rating has been in effect for at least five years, 38 C.F.R. § 3.344 (2011) requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c) (2011); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) (2011) are inapplicable, as set forth in 38 C.F.R. § 3.344(c) (2011).  In such cases 38 C.F.R. § 3.344(c) (2011) states that reexamination disclosing improvement will warrant reduction in rating. 

The Board notes that the procedural requirements regarding proper notification of the proposed rating reduction from 100 percent to 40/60 percent for the residuals of adenocarcinoma of the prostate were satisfied by a letter sent to the appellant in September 2009.  A similar information letter was sent to the appellant in February 2010.  These pieces of correspondence referred to the rating reduction decision that detailed all material facts and reasoning behind the proposal.  Moreover, the letters apprised the appellant that he had 60 days to submit additional evidence demonstrating that his current disability evaluation should be maintained.  The Board notes that the 100 percent rating for was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) (2011) regarding stabilization of disability evaluations are not specifically applicable in this appeal.  See 38 C.F.R. § 3.344(c) (2011). 

A review of the claims folder reveals that in July 2008, the appellant underwent a VA Genitourinary Examination.  During the examination, it was learned that the appellant had undergone external bean radiation therapy that had been completed in November of 2007.  Following this treatment, he was given injections of a chemotherapy drug every three months with the last injection to be given in November 2008.  The appellant reported that he was experiencing incontinence and a lack of bladder control.  He further indicated that he would use pads two to three times a day, and that he was voiding three times an hour.  There was no history however of renal dysfunction, lethargy, weakness, anorexia, or weight change.  Upon completion of the examination, the following diagnosis was given:

The patient has no current evidence of adenocarcinoma of the prostate.  His adenocarcinoma of the prostate with urinary incontinence and erectile dysfunction cause no impairment in his activities of daily living. . . .

One year later, in July 2009, the appellant underwent another VA Genitourinary Examination.  During the work-up portion of the exam, the appellant told the examiner that he was no longer undergoing radiation or chemotherapy treatments.  He did however state that he had "hesitancy and post-void dribbling", and that he used pads four times a day.  He still had urinary incontinence along with some dysuria.  The appellant told the examiner that his renal functions appeared to be normal but that he was urinating two times per hour during the day.  There was no history however of renal dysfunction, lethargy, weakness, anorexia, or weight change.  The examiner examined the appellant and upon completion of the exam, he wrote that the appellant had urinary incontinence secondary to the adenocarcinoma of the prostate.  However, the appellant was not diagnosed as suffering from active cancer and he was not in need of further medications or radiation therapy.  

A third examination was performed in October 2010.  The appellant once again indicated that he was not receiving radiation or chemotherapy treatments but that he needed to urinate four to six times per hour.  He further stated that he was using at least four pads per day but that when he was at home and close to a bathroom, he did not need to use them.  Restrictions on the appellant's daily activities were not indicated although the examiner did suggest that the appellant's ability to leave the home was limited.  

As reported, the appellant contends that his 100 percent rating for his prostate cancer residuals should not have been reduced to either 40 or 60 percent.  Because this case involves the reduction of a rating, the question is not whether the appellant meets the criteria for a 100 percent rating, but, rather, whether the reduction of his rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is necessary to consider the medical history of the appellant's condition.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1 and 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The rating criterion at 38 C.F.R. Part 4, Diagnostic Code 7528 (2011) states that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, a 100 percent rating for malignant neoplasms of the genitourinary system shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2011).  If there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding or renal dysfunction, whichever is predominant. 

Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2011), prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

38 C.F.R. § 4.115a (2011) states that renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 (2011) warrants a 60 percent rating.  The next available rating is 30%. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  A 40 percent rating is assigned where the absorbent materials must be changed two to four times per day. 

As to urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  A rating in excess of 40 percent is not available for urinary frequency.  It is further noted that ratings in excess of 30 percent are not available for obstructed voiding or urinary tract infection. 

The Board notes incidentally that regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set in the rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2011).  Based on a review of this procedural history, it appears that the RO complied with all of the requirements 38 C.F.R. § 3.105(e) (2011).  The appellant was notified of his rights.  He was given an opportunity for a hearing and time to respond.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e) (2011).  The appellant has not contended that these provisions were not complied with, or that he was receiving any treatment for prostate cancer November 2008.  Therefore, all of the evidence is in favor of a finding that the reduction from 100 percent was proper. 

Additionally, a schedular 100 percent rating will not be reduced without examination showing material improvement.  38 C.F.R. § 3.343(a) (2011).  In this case, examinations have shown that prostate cancer has not recurred and that there are only urinary residuals of the disease and its treatment.  Hence, examinations have shown material improvement and the residuals of prostate cancer should be rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 7227 (2011) and the Note to 38 C.F.R. Part 4, Diagnostic Code 7528 (2011).  

The appellant's residuals of prostate cancer are most appropriately rated in terms of voiding dysfunction, as there is no medical or lay evidence of renal dysfunction.  The appellant has been assigned a 60 percent rating based upon urinary leakage.  This is the maximum possible schedular rating for voiding dysfunction and it contemplates urinary leakage which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a (2011).  Thus, as the evidence demonstrated improvement and that there has been no evidence of renal dysfunction at any time since the rating reduction became effective, a rating higher than 60 percent was not warranted at the time of the rating reduction. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When entitlement to a total rating for compensation purposes based upon individual unemployability is raised by the record, it is part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a total rating for compensation purposes based upon individual unemployability is part of an increased rating claim, not a rating reduction claim.  In this case, the Board's jurisdiction is limited to the narrow issue of the propriety of a rating reduction.  Accordingly, the Board does not have jurisdiction to consider entitlement to a total rating for compensation purposes based upon individual unemployability in conjunction with the claim on appeal.  See 38 C.F.R. §§ 20.101, 20.200 (2011).  Moreover, during the course of the reduction, the appellant filed a separate claim for a total rating for compensation purposes based upon individual unemployability, and said benefit has been awarded to him.  
 
II.  Increased Evaluation

Service connection has been granted for a depression disorder with PTSD and a 30 percent disability has been assigned prior to October 20, 2010.  A 50 percent rating has been awarded for the period beginning on October 20, 2010.  The appellant has expressed disagreement with the disability ratings that has been assigned, and he has asked that higher evaluations be awarded.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  In this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for a depression with PTSD.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2011).  With respect to the issues before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant's psychiatric disorder (depressive disorder with PTSD associated with adenocarcinoma of the prostate) has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9435.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9435 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2011) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. 

Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) citing DSM-IV.  Rating agencies are charged with the responsibility of being thoroughly familiar with DSM-IV in order to apply the general rating criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2011).  Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).

Turning to the relevant evidence of record, the appellant underwent a VA Psychiatric Consultation in October 2007.  During his session, the appellant told the examiner that he was having feelings of sadness, depression, helplessness, and hopelessness.  He admitted also that he had lost interest in "everything" and that his self-confidence as a man had been reduced due to his incontinence and erectile dysfunction.  He stated that he did experience hallucinations and paranoia, and that he thought about harming others and himself.  Sleepless, intolerance, irritability were all mentioned as symptoms he was experiencing.  

Upon completion of the mental status portion of the examination, the examiner indicated that the appellant was cooperative and appropriately dressed/groomed.  Sadness and anger were reported and his affect was adjudged to be "flat".  Both his insight and judgment were classified as "poor".  A GAF score of 35-45 was given.  

A more formal VA Psychiatric Examination was performed in January 2009.  Prior to the exam, the appellant complained of sleepless, anxiety, moodiness, and of being withdrawn.  It was reported that he had been married to his current wife for over thirty years, and that he was close to family.  However, he also admitted that he did not have friends, he was not a member of any organizations, he did not go to church, and he did not attend reunions or other functions.  The examiner considered the appellant's statements with respect to employment and social functioning, and then concluded that the appellant had mild impairment to his social and employment functioning.  

Further information obtained from the appellant indicated that he had some counseling and he used psychotropic drugs to help him with his disability.  Additional comments included the following:

	. . . Behavior is within normal limits.  Sensorium is clear. . . Speech is normal in speed and amount.  Psychomotor activity is within normal limits.  Eye contact is normally maintained.  Mood and affect are within normal limits.  Thought processes are linear and thought content unremarkable.  Suicidal ideation is present with intent to keep himself safe.  No evidence of psychosis is seen.  Report of auditory hallucinations is not indicative of a psychotic condition.  Memory, insight, and judgment are intact.  A cognitive screen is within normal limits.  

A GAF score of 65 was assigned.  The examiner further wrote that the severity of symptoms was mild to moderate in nature.  More importantly, the examiner wrote:

	. . . Both PTSD and depression secondary to general medical condition, prostate cancer, are intertwined and the symptoms of these cannot be separated from the other without undue speculation.  The impairment from both disorders likewise cannot be separate[d] from each other.  Neither disorder causes the other.  

Seven months later, in July 2009, a third examination of the appellant was accomplished.  A review of the examination report reveals that the symptoms and manifestations expressed previously were also present in July.  That is, he had nightmares, avoidance symptoms, depression, intrusive thoughts, and in need of sleep.  Social isolation was diagnosed with the appellant only having contact with his immediate family and grandchildren.  A GAF score of 65 was once again assigned.  

The last examination in the claims folder occurred in December 2010.  Before the examination, the appellant stated that he was suffering from the following symptoms:  insomnia, sleeplessness, nightmares, irritability, anger, paranoia, low energy and self-esteem.  The appellant classified his symptoms as being moderately severe to severe.  The mental status portion of the examination produced the following findings and comments:

	. .  .He was alert and oriented to person, place, date and situation. . . . He described his mood as "anxious".  His affect was restricted.  He denies suicidal ideation.  He denies homicidal ideation. . . . His insight was intact and his judgment was intact.  There was no overt evidence of any cognitive deficits.  

A GAF score of 54 was given, and the appellant was categorized as having "social isolation".  

In conjunction with the appellant's claim for benefits, the VA has obtained and included in the claims folder the appellant's VA medical treatment records and any other private medical records it has been informed thereof.  Of interest are the variety of GAF scores that have been assigned over the course of this appeal.  

October 24, 2007		GAF of 35 - 45
January 8, 2009		GAF of 45
April 14, 2009		GAF of 45
August 19, 2009		GAF of 45
October 28, 2009		GAF of 65
February 8, 2010		GAF of 65

These records also show occasional therapy sessions and document the appellant's use of psychotropic medications to stabilize his psychiatric disorder.  	

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case nearly indistinguishable from Mittleider in that there is medical evidence of record that the appellant's psychiatric manifestations and symptoms associated with depression and PTSD are inextricably intertwined with one another and they cannot be separated out from each other.  

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 50 percent for PTSD, but no higher.  The examinations accomplished have noted depression, isolation, anger-management problems, sleep deprivation, hypervigilance, nightmares, and irritability.  The appellant appears to have social relations with family members and no social contact with others.  The record further indicates that the appellant suffered at least some, if minimal, concentration problems, restricted/constricted affect, and anxiety, but other manifestations were not documented.  In addition, the appellant's GAF scores ranged from 45 to 65 indicating moderate to serious symptoms.  Nevertheless, those same records have reported that the appellant's ability to work has not been specifically affected by his PTSD and depression. 

Although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 50 percent evaluation, but no higher, should be assigned for a depressive disorder and PTSD from the date in which the appellant submitted his claim.  38 C.F.R. § 4.7 (2011).  Hence, the appellant's claim is granted. 

However, it is also the conclusion that the evidence, in no uncertain terms, does not support an evaluation in excess of 50 percent.  He is not deemed unemployable as a result of his depressive disorder and PTSD.  Additionally, the appellant is capable of caring for his physical well-being and he has not complained of thought disorders. 

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates consistently and throughout that the appellant meets the criteria for a 50 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.  Further, while the benefit of any doubt has been given to the appellant, it is the conclusion of the Board that his request for an evaluation in excess of 50 percent must be denied. 

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the appellant has required frequent hospitalizations for his overlapping mental disorders.  Indeed, it does not appear from the record that he has been recently hospitalized for this psychiatric disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the appellant's service-connected depressive disorder with PTSD.  There is nothing in the record which suggests that the service-connected disability has markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected depressive disorder with PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted. 

ORDER

1.  The reduction of the disability rating for the appellant's prostate cancer residuals from 100 percent to 60 percent, effective from May 1, 2010, was proper.

2.  Entitlement to a 50 percent disability evaluation for a depressive disorder with PTSD is granted, from the date of the original claim, subject to the laws and regulations governing monetary awards.


REMAND

The appellant has come before the VA asking that benefits be granted for a disability classified as gynecomastia.  He avers that as a result of inadequate treatment at the Jackson, Mississippi, VA Medical Center (VAMC), he developed additional disability of his chest.  More specifically, he has intimated that the type of medications he received through the VAMC did not ameliorate the symptoms and manifestations of a nonservice-connected disorder for which he was seeking treatment, but instead caused him to develop breasts (gynecomastia).  

As indicated above, the appellant provided testimony before the RO in April 2011.  During that hearing, the appellant voiced his opinion with respect to his claim now before the Board.  In conjunction with his statements, the VA has attempted to obtain all of the appellant's treatment records including any records that should treatment for gynecomastia.  However, the most recent VA treatment records are dated from February 2011.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO/AMC should request VA medical records pertaining to the appellant that are dated from February 2011 to the present.  

For § 1151 claims, a claimant is required to show fault or negligence in medical treatment.  Specifically, the claimant must show additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination.  In the alternative, the claimant must show that he/she suffers from additional disability or death which was caused by VA hospital care, medical or surgical treatment or examination; and that the proximate cause of the additional disability was an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996). 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  See 38 C.F.R. § 3.358(b) (2011). 

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) (2011).  Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the appellant.  38 C.F.R. § 3.358(c)(3) (2011). 

After reviewing the statements made by the appellant, it is the opinion of the Board that the information does not address whether the appellant has additional disability as a result of VA mistreatment or the lack thereof.  It is also the opinion of the Board that the medical information contained in the claims folders do not provide the Board with all of the evidence needed in order to determine whether the appellant should be awarded compensation benefits in accordance with 38 U.S.C. § 1151.  Accordingly, it is the Board's opinion that a VA medical opinion should be obtained and included in the claims folder prior to the Board issuing a determination on the merits of the appellant's claim. 

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC/RO for the following development: 

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 
2.  The RO/AMC should contact the appellant and request that he identify all sources of medical treatment since February 2011, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  The appellant should be asked where he received treatment through the VA health care system and provide an approximate date as to when he began receiving care at each facility.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  After the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an endocrinologist.  The examiner should be asked to comment on the following: 

A.  The examiner should confirm that the appellant now has gynecomastia, to include whether the condition has affected one or both breasts.  The Veteran asserts that he has additional disability because VA provided him with faulty medications which, in turn, caused the development of breasts.  The examiner should provide comment on whether any of the appellant's medications that he has been prescribed by a VA health care professional would have caused or resulted in the development of gynecomastia of the breasts.  

B.  If the response above is affirmative, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

C.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  [Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?] 

It would be helpful if the appropriate examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment or the prescribing of a certain medication resulted in the development of gynecomastia, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and he/she should provide comments with respect to the three medical treatises submitted by the appellant that, in general terms, support his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If an examiner references any VA electronic medical records that are not contained in a hard copy edition in the claims folder, the examiner must include a paper copy of that electronic medical record in the claims folder for appellate review.  Finally, it is requested that the results be typed and included in the claims folder for review. 

3.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


